Appeal by employer and its insurance carrier from an award in claimant’s favor. The sole question is whether the accident arose out of and in the course of the employment. In the employer’s first report of injury it admits that the accident occurred at its pier and that claimant was injured in his regular occupation as a watchman. The employer is an electric contractor. On August 23, 1936, being the date of the accident, it was engaged in construction on a pier on the North river in the borough of Manhattan. Claimant was employed as a watchman. At about ten p. m. on that day while claimant was leaving the pier for the purpose of obtaining lunch he was struck by an automobile and sustained the injuries in question. The vice-president of the employer testified that claimant was on duty at all times and that he did not leave his employment while going to obtain lunch. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, Crapser, Bliss and Heffeman, JJ.